181 F.2d 538
UNITED STATESv.MINKOFF et al.
United States Court of Appeals Second Circuit.
Argued April 3, 1950.
Decided April 20, 1950.

Gallop, Climenko & Gould, Jesse Climenko, New York City (Martin N. Whyman, New York City, of counsel), for appellants.
Irving H. Saypol, U. S. Atty., New York City (John C. Hilly, Asst. U. S. Atty., New York City, of counsel), for the United States.
Before AUGUSTUS N. HAND, CLARK and FRANK, Circuit Judges.
PER CURIAM.


1
Appellants' motion asks that we remand this case to the district court in order that they may there seek a new trial for newly discovered evidence. Under Rule 33 of the Federal Rules of Criminal Procedure, 18 U.S.C.A.1 we should only entertain such a motion in case the district court indicates, after a hearing, that it intends to grant a motion for a new trial.



Notes:


1
 Rakes v. United States, 4 Cir., 163 F.2d 771; Dession, New Rules of Criminal Procedure, 56 Yale L.J. (1947) 197, 232; N. Y. Univ. School of Law Institute-Proceedings, Vol. VI, p. 206